                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              EASTERN DIVISION




UNITED STATES OF AMERICA

       V.                                     CRIMINAL INFORMATION
                                                   (UNDER SEAL)
PHIL CAPRICE HOWARD




      THE UNITED STATES ATTORNEY.CHARGES THAT:

                                      COUNT ONE

      Du:r:ing    the   calendar      year   2011,.       PHIL   CAPRRICE   HOWARD,

defendant herein, a resident of Pink Hill, ~orth Carolina, had and

received gross income of at least $3,700.                 By reason of such gross

income,     PHIL CAPRICE HOWARD was required by law,                fallowing the

close of the calendar year 2011 and on or before October 15, 2012,

to make an income tax return to the Internal Revenue Service to

any   proper     officer   of   the    Internal
                                                      .
                                                      Revenue    Service,   stating

specifically the items of his gross income and any deductions and

Credi ts to which he was entitled..          Well knowing and believing the

foregoing, PHIL CAPRICE HOWARD did willfully fail to timely make




            Case 4:18-cr-00060-D Document 1 Filed 10/12/18 Page 1 of 2
an income tax return, in violation of Title 26, United States Code,

Section 7203.


                                  ROBERT J. HIGDON, JR.
                                  United States Attorney


                                                       ~             \




                                    2

        Case 4:18-cr-00060-D Document 1 Filed 10/12/18 Page 2 of 2
